OPINION
MORRISON, Judge.
Appellant waived a trial by jury, entered pleas of guilty and executed written judicial confessions. The court found him guilty as charged in the indictment of passing as true a forged instrument in one case and guilty of burglary in the other, and assessed his punishment in the burglary case at 10 years and at 5 years in the Passing case. No effort was made to cumu-late the sentences.
One brief has been filed in both cases and so we consolidate them for the purposes of disposition of these appeals.
Counsel who prepared the brief on appeal was not the counsel at the time the pleas of guilty were entered as shown by the record. In the same, numerous assertions of fact and conclusions of law are set forth; but an examination of the transcription of the court reporter’s notes contained in these two records on appeal which are approved by the trial court fails to reveal any factual basis for the claims asserted. Such contentions are therefore not before this Court for review.
The judgments are affirmed.